November 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   ALBERT LUJAN D/B/A TEXAS WHOLESALE FLOWER CO., Appellant

NO. 14-14-00345-CV                          V.

    NAVISTAR, INC., NAVISTAR INTERNATIONAL CORPORATION,
      NAVISTAR INTERNATIONAL TRANSPORTATION CORP.,
 INTERNATIONAL TRUCK AND ENGINE CORPORATION AND SANTEX
                 TRUCK CENTERS, LTD., Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 5, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Albert Lujan d/b/a Texas Wholesale Flower Co.
      We further order this decision certified below for observance.